DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 11 is objected to because of the following informalities:  
Claim 11, line 14, “a period (.)” changes to “a semi-colon (;)”. Line 22, “ground changes “a ground”. Line 23, “ground” changes to “the ground”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 15 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Drulard (USPN 4447847).
	Regarding claim 15, Drulard discloses a lighting diverter system (figures 1-3, 5, 8) comprising: 
an outer rod (120) comprising at least a first partially tubular shaped body (see figure 8); 
an inner rod (130) comprising at least a second partially tubular shaped body (see figure 8); 
 wherein the inner rod (33) is in attachment with the outer rod (12) (see figure 8); 
 wherein the inner rod and the outer rod are concentric and configured to move between a rod extended configuration and a rod retracted configuration (extended configuration in figure 15, and a retracted configuration when structure in figure 5 is closed position); and 
 a conductive break (146-147) in attachment with the outer rod and the inner rod.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Drulard (USPN 4447847) in view of Chung et al (USPN 2021/0263189).
Regarding claim 1, Drulard discloses a lightning diverter system (see figures 5, 8) comprising: 
 a housing cabinet (147) having an opening on an upper end of the housing cabinet; 
an outer rod comprising a first outer rod segment (120), a second outer rod segment (126), and the housing cabinet; 
 an inner rod comprising a first inner rod segment (157) and a second inner rod segment (130); 
 wherein the second inner rod segment (130)  is in attachment with the second outer rod segment (120); 
 wherein the inner rod and the outer rod are concentric and configured to move between a rod extended configuration and a rod retracted configuration (extended configuration in figure 15, and a retracted configuration when structure in figure 5 is closed position);
 a conductive break (146) in attachment with the outer rod and the inner rod.
Drulard does not explicitly disclose a sensor and a processor as claimed. 
Chung discloses a lighting rod protection system (see figures 2, 5) comprises 
at least one sensor (40) configured for monitoring at least one environmental parameter (such as charge level, see par. 0032-0033) and sending at least one first signal to at least one processor (a processor 60) configured for receiving the at least one first signal from the at least one sensor;  determining if the at least one environmental parameter fails satisfy at least one environmental parameter threshold; and sending at least one second signal to at least one of a plurality of electrical components (70)  in electrical communication with the at least one processor.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the lightning system of Drulard to incorporate a sensor and processor as disclosed by Chung in order to predict and alert to prevent damage and minimize loss of life from a lightning strike.
Regarding claim 7, Drulart discloses wherein the outer rod (120, 126) comprises a first conductive path to ground (116), and the inner rod (130)  comprises a second conductive path to ground (116).

Allowable Subject Matter
4.	Claims 11-14 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A lightning diverter system comprising: at least one sensor configured for monitoring at least one environmental parameter and sending at least one first signal to at least one processor configured for: receiving the at least one first signal from the at least one sensor;  determining if the at least one environmental parameter fails satisfy at least one environmental parameter threshold; and sending at least one second signal to at least one of a plurality of electrical components in electrical communication with the at least one processor as recited in claim 1.
A lightning diverter system comprising: the housing cabinet comprises a first threaded section on an inward facing surface on the opening of the housing cabinet; an outer rod comprising a first outer rod segment, a second outer rod segment, and the housing cabinet; wherein the first outer rod segment comprises a second threaded section on an outward facing surface of the first outer rod segment and a third threaded section on an inward facing surface of the first outer rod segment; wherein the second threaded section is configured to threadedly engage the first threaded section; wherein the second outer rod segment comprises a fourth threaded section on an outward facing surface of the second outer rod segment configured to threadedly engage the third threaded section; an inner rod comprising a first inner rod segment and a second inner rod segment; wherein the second inner rod segment is in attachment with the second outer rod segment as recited in claim 11.
5.	Claims 2-6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836